Title: [Diary entry: 12 March 1785]
From: Washington, George
To: 

Saturday 12th. Mercury at 34 in the morning, 38 at Noon & 44 at Night. Day clear and pleasant until about 5 oclock, when it began to lower, and the Sun set in a bank. Wind Southerly all day. After dark it shifted to the No. Et. blew pretty fresh and grew colder. Went to Abingden to see Mr. John Lewis who lay sick there. Returned in the Afternoon and brot. Betcy Custis home with me. Planted two Hemlock trees in a line with the East end of my Kitchen, & Servants Hall; & 10 feet from the corner of the Post & rail fence at each. Had a Bushel of the Plaister of Paris (which my people had been pounding) sifted & Weighed—which, in this State, amounted to 82 lbs. Laid the borders of the gravel walk to the No. Necessary—from the circle in the Court yard.